Citation Nr: 1018827	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk





INTRODUCTION

The Veteran served on active duty as a member of the United 
States Army from July 1967 until March 1968 and from March 
1968 until December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran submitted additional evidence after the March 
2008 Statement of the Case.  The Veteran has not submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction; however, because the claim is being 
remanded, the RO will have the opportunity to consider the 
evidence submitted since the March 2008 Statement of the 
Case. See 38 C.F.R. § 20.1304; Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses further development is 
necessary prior to the adjudication of the Veteran's claim of 
service connection for bilateral hearing loss and multiple 
sclerosis.  

Hearing Loss

The Veteran asserts that he currently suffers from bilateral 
hearing loss as a result of his service in the Infantry as a 
rifleman while in Vietnam.  The Veteran reports exposure to 
weapons noise including M16, machine guns, grenade launchers, 
and rockets on a regular basis.  In support, he reports that 
he has had no occupational or recreational noise exposure 
since discharge. 

The Veteran was afforded a VA examination in December 2006.  
The examiner opined that Veteran's hearing loss was not of 
service origin.  The audiologist reasoned that it was less 
likely than not that the disability was related to service 
because the Veteran's discharge audiological evaluation 
yielded normal hearing bilaterally.  

In this regard, the Board notes that the absence of in-
service evidence of hearing disability, i.e., one meeting the 
requirements of 38 C.F.R. § 3.385 (2009), is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Furthermore, the Board notes that because the 
Veteran is competent to report exposure to noise during 
service, the examiner must specifically address the Veteran's 
report of noise during his period of active service in 
determining whether his current hearing loss disability is 
related to active service. Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was inadequate where 
the examiner did not comment on the Veteran's report of in- 
service injury and instead relied on the absence of evidence 
in the Veteran's service medical records to provide a 
negative opinion).  

As the VA examiner only indicated the hearing loss was not 
related to noise exposure based upon the normal discharge 
examination, another VA examination is required.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one).  In the report, the examiner must 
acknowledge and discuss the Veteran report of noise exposure 
in service and his lack of occupational or recreational noise 
exposure since service.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

Multiple Sclerosis

The Veteran asserts that he currently suffers from multiple 
sclerosis as a result of exposure to Agent Orange while 
serving in Vietnam.  Although the Veteran was not diagnosed 
within 7 years of his separation from service to warrant 
service connection on a presumptive basis, the law provides 
that with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994); also Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) 
(Both holding that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).

In other words, notwithstanding the presumption provisions, 
the United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to 
herbicide exposure with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  Therefore, the fact that the Veteran does not meet 
the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation, showing that his 
exposure to an herbicide during service caused any current 
disorders. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In the present case, the Veteran has a diagnosis of multiple 
sclerosis and due to his service in Vietnam is presumed to 
have been exposed to herbicides.  Additionally, the Veteran 
submitted a letter from a private physician in March 2008.  
The physician stated that the Veteran's multiple sclerosis is 
at least as likely as not caused by some environmental 
exposure that he had during his military service.  The 
physician did not give any further reasoning as to how he 
came about to this conclusion.  Therefore, the Board is of 
the opinion that the Veteran has met the criteria of 38 
C.F.R. § 3.159 and a VA examination should be obtained. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his hearing 
loss.  The claims folder and a copy of 
this Remand should be made available to 
and reviewed by the examiner.  

The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of his hearing loss since 
service as well as his in-service acoustic 
trauma in Vietnam, and opine as to whether 
it is at least as likely as not (a 50 
percent or greater likelihood) that the 
Veteran's hearing loss is related to or 
had its onset during service, and 
particularly, to his report of in-service 
acoustic trauma.  

A complete rationale for any opinion 
expressed should be provided, and should 
reflect consideration of the Veteran's 
account of symptomatology since service as 
well as the medical history documented by 
the evidence of record.

2.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his multiple 
sclerosis.  The claims folder and a copy 
of this Remand should be made available to 
and reviewed by the examiner.  Following 
examination of the Veteran, the examiner 
must provide an answer to the following 
question:

Is it at least as likely as not (a 50 
percent or greater likelihood) that the 
Veteran's multiple sclerosis was incurred 
in or otherwise is the result of his 
active military service, including the 
presumed exposure to Agent Orange in 
Vietnam.

A complete rationale for any opinion 
expressed should be provided, and should 
reflect consideration of the Veteran's 
account of symptomatology since service as 
well as the medical history documented by 
the evidence of record.

3.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence, including the 
evidence submitted by the Veteran in April 
2008.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


